DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “210,” as recited in paragraph 47 of the published application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “210,” as recited in paragraphs 47 and 49 of the published application, is not shown in the drawings.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, it is not clear if the sensor recited in line 4 is referring to the “at least one sensor” recited in line 2; it is not clear where the sensor is arranged as recited in line 4 (e.g., if it is on the substrate between a pair of the slits); and it is not clear if the sensor is what measures the characteristic of the object, as recited in line 7.
In claim 6, it is not clear if the plurality of first flexible substrates recited in lines 2-3 is referring to the first flexible substrates recited in line 2 of base claim 1.
In claim 10, it is not clear if the sensor recited in line 5 is referring to the “at least one sensor” recited in line 2; it is not clear where the sensor is arranged as recited in line 5 (e.g., if it is on the substrate between a pair of the slits); and it is not clear if the characteristic that is obtained by the sensor is a characteristic of the object, as recited in line 9.
In claim 16, it is not clear if the plurality of first flexible substrates recited in lines 3-4 is referring to the first flexible substrate recited in base claim 1.
In claim 20, it is not clear if the sensor recited in line 8 is referring to the “at least one sensor” recited in lines 4-5; it is not clear where the sensor is arranged as recited in line 8 (e.g., if it is on the substrate between a pair of the slits); and it is not clear if the characteristic that is obtained by the sensor is a characteristic of the object, as recited in line 11.
Claims 2-5, 7-9, 11-15, and 17-19 are objected to for being dependent on an objected base claim.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus, wherein a sensor is arranged between a pair of the slits, and wherein when an object is inserted into an orifice created by the slits, the sensor is configured to maintain contact with the object, thereby allowing a measurement of a characteristic of the object over a predetermined period of time (claim 1).
A first flexible substrate, wherein a sensor is arranged between a pair of the slits; an insertion means for holding an object inserted into an orifice created by the slits and maintaining contact by the sensor with the object; and a measuring means for monitoring, over a predetermined period of time, a characteristic obtained from the sensor in contact with the inserted object (claim 10).
A method for facilitating measurement of an object, wherein the flexible substrate has a plurality of slits and at least one sensor, a sensor is arranged between a pair of the slits, and wherein the orifice is created by the slits; the method comprising maintaining contact by the sensor with the inserted object; and monitoring, over a predetermined period of time, a characteristic obtained from the sensor in contact with the inserted object (claim 20).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/1/21